Appeal from a final judgment of dismissal (after sustaining a general demurrer and Bates's declining to amend) in a suit in which Bates sought to enjoin the Commission, its members, and certain other officials and employees of the State, from interfering with his operating over the state highways of twelve trucks, "in the transportation of merchandise and freight for hire exclusively in interstate commerce by motor vehicle." Bates had no certificate, permit or other authorization from the Texas Commission to operate over Texas highways; but claimed the right to so operate under the "grandfather clause" of the Federal Motor Carrier Act 1935, 49 U.S.C. § 306, 49 U.S.C.A. § 306. The case is ruled by the decisions in McDonald v. Thompson, 305 U.S. 263,59 S. Ct. 176, 83 L. Ed. 164; Winton v. Thompson, Tex. Civ. App.123 S.W.2d 951, error refused; Railroad Comm. v. Tips, Tex. Civ. App.130 S.W.2d 1078.
The trial court's judgment is affirmed.
  Affirmed. *Page 1105